Title: To Alexander Hamilton from Robert Morris, 16 April 1783
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 16. April 1783
Sir,

I have been duly honored with the Receipt of your favor of the fifteenth Instant. I accepted the Marine Agency simply with a View to save the Expence of the Department but whenever a marine is to be established a previous Point would be (in my Opinion) to nominate a Minister of Marine and let his first Work be the forming of those Plans and Systems which when adopted by Congress he would have to execute. For my own Part were my Abilities equal to this Task my Leizure would not permit the Attempt.
With Respect to the Finances I am of Opinion that as we cannot increase our Revenue we must do all we can to lessen our Expenditures and that therefore we should take off every Expence not absolutely necessary as soon as possible.
On the Subject of the Coin I hope soon to make a Communication to Congress which if approved of by them will compleat that Business.
I am Sir with very sincere Esteem and Respect—your most obedient and humble Servant

RM.

